As we all know, this year constitutes a landmark year for our Organization as we celebrate its seventieth anniversary. The Organization’s founding fathers wanted to turn the ashes of the Second World War into a new order that would secure peace, advance global prosperity, alleviate poverty and promote human rights worldwide. They wanted to
46/54 15-29562

30/09/2015 A/70/PV.19
create what they termed a strong United Nations and a better world.
As we commemorate this seventieth anniversary, let us pause and ask whether today’s world is really a better one. In an era of negativity and media onslaught with respect to global problems, it would be easy to answer “no”, and there are valid reasons to do so. But our duty is, as the standard bearers of optimism, to defy the logic of pessimism and answer “yes”. Indeed, the problems are many, but the world has never experienced such a degree of commitment by global citizens who are looking beyond the notion of the traditional nation State and come together as a global community.
The United Nations has contributed significantly to transforming our world into a safer and more just place for humankind. It has contributed to the eradication of disease, the promotion of justice, freedom and human rights, the attainment of peace in different parts of the world, and to stemming the proliferation of weapons of mass destruction. Its efforts at mediation and the peacebuilding and peacekeeping successes shepherded by the United Nations have resulted in more people being able to determine their destiny. The Millennium Development Goals spurred us on in our commitment to seek a better life for the poor and the malnourished, and we have now adopted the Sustainable Development Goals (resolution 70/1). If proof were needed that the United Nations can actually make a difference, we have seen it. Indeed, if we reflect over the last 70 years, I believe there is much to be proud of.
The question that needs to be addressed, however, is not whether the United Nations has been a force for good — which it very obviously has — but whether in today’s vastly different world, it is still capable of meeting the challenges it faces. The Organization is, I believe, still a work in progress. We continue to live in a vastly uneven world plagued by conflict, inequality and injustice. New and profound challenges have emerged, many of which are global in nature and which therefore require global solutions.
Last year (see A/69/PV.12), I stressed that more attention needed to be focused on the plight of migrants in the Mediterranean, the cradle of civilization that has now sadly been turned into a graveyard. My country finds itself at the crossroads between the Middle East, Europe and Africa. The tragedy that is occurring so close to home is starkly evident and of immense concern to us. We are the only country in Europe,
and probably the only country around the world, that dedicates 100 per cent of its limited military resources to saving people at sea each and every day.
Last April, we witnessed the funeral of 24 migrants who perished together with 800 others in what is probably the worst-ever-recorded capsizing of a boat laden with migrants in the Mediterranean. Those unnamed individuals were mourned by all of us. Sadly, however, that was not the last tragedy. While many have been rescued through the concerted efforts of European countries, several thousand others have continued to lose their lives on this perilous journey, a journey which they are sometimes forced to take at gunpoint by unscrupulous people smugglers.
So far, this year has broken all records in terms of desperate people attempting to flee from persecution and hopelessness in search of a better life and to attain the right to live in peace, free from anxiety, poverty and persecution. We see it happening in the Mediterranean Sea, and now we see it happening across the Balkans. This proves that it not a Mediterranean problem, nor is it European problem. It is a global phenomenon that needs global responses.
Malta has been highlighting this situation for years and years now in the General Assembly. In November, we will host a summit bringing together the leaders of the European Union and key African nations. The Valletta Summit will be an opportunity to enhance our dialogue and improve our understanding in an attempt to address this issue comprehensively, in a spirit of partnership and cooperation with all the countries involved. It is expected to build and strengthen the present frameworks of action in the field of migration in an effort to address the phenomenon in a more holistic manner and in order to take advantage of the opportunities presented while dealing with the challenge of forced displacement.
The first priority must remain the saving of lives. This is our moral duty as human beings. Europe intensified the search and rescue operations in an attempt to reduce the loss of lives. We are also providing assistance and refuge to those who qualify. Nevertheless, an important and necessary part of the European Union effort requires greater commitment to taking on the smugglers before they can put the lives of more innocent people at risk. The international community should be under no illusion. When it comes to those criminals, we are dealing with individuals
15-29562 47/54

A/70/PV.19 30/09/2015
who feed on the desperation of innocent people. In the process, they are making a fortune — and the money is also being used to finance other criminal activities, probably even including terrorism. Those people must be held accountable for their crimes and brought to justice.
Efforts to combat those networks must, in the first instance, be stepped up nationally and regionally. Closer cooperation is essential, most of all among the countries of origin, transit and destination, including through better intelligence-sharing and joint criminal investigations. Improved implementation of national enforcement policies and stronger penalties to punish smugglers are also essential measures to effectively address that challenge.
We have to continue doing our best to give shelter to those fleeing from war and those qualifying for asylum. But it must also be clear that a free-for-all policy is not on the table. People who do not qualify for asylum should be returned. Safe countries of origin that do not help in returns should face sanctions. Those that collaborate should be rewarded with further aid and access to markets.
Nevertheless, tackling the root causes of migration is the only real long-term solution. There are several causes. Starting with development, 2015 is a pivotal year for global sustainable development and poverty eradication. Through the adoption of the Addis Ababa Action Agenda, agreed to in July, as well as the post- 2015 development agenda, which we welcomed just a few days ago, we are called upon to respond in a transformative manner to the fundamental challenges facing the world today: eradicating poverty, achieving inclusive and sustainable development for present and future generations and ensuring the promotion and protection of all human rights and fundamental values as the basis for peaceful and prosperous societies. However, we should all be starkly aware that that is only the first step of a process that can be successful only if we are truly fully committed to its implementation.
However, all of those efforts will be futile unless we clearly and determinedly address the long-standing conflicts in the countries of origin and transit. It is not just Malta’s or Europe’s problem. It is everyone’s problem. The United Nations needs to act, as it is morally bound to do. Yes, we have to tackle the war in Syria. But it is a delusion to think that solving Syria will in itself solve the migration phenomenon. What
about Somalia, Eritrea and the whole list of forgotten conflicts generating the mass displacement of people? What about climate change, which is expected to displace so many people? Even in the best-case scenario, we live in a world where the mass displacement of people will be a key feature. That is because we need to recognize that not only desperation makes people move, but also aspiration. People aspire to a better life for themselves and their families. At a time when the world is getting smaller, mothers and fathers, such as ourselves, will set out, believing, rightly or wrongly, that they will secure a better future for their children. We therefore need tools and institutions to establish rules and tackle the phenomenon permanently, not simply as a humanitarian effort, but they should comprise an economic, social and environmental framework to anticipate and manage those flows.
I come from a family of nations that has been very much in the news for failing to agree unanimously on a mandatory distribution system for refugees. I was one of the most vociferous critics in Europe, indicating our failures. Nevertheless, I stand in front of the Assembly today as a proud European. Can anyone mention to me any other group of nations that has gone so far as to agreeing, albeit with considerable birth pangs and bruises, to such a system? There is none. Only Europe has done so to date. Therefore I ask, “Where is everyone else”?
We made a first step. Now the global community has to follow. The United Nations is the apposite forum. At the end of the Second World War, nation States realized that their financial system was broken, that they could no longer operate in a vacuum. The Bretton Woods Agreement laid the basis for rules and institutions to tackle the new reality. We now need a Bretton Woods of migration: rules and institutions that ensure that all the members of the international community, not just the few, share and shoulder the phenomenon of mass migration, with both legal channels and instruments to deal with crises. In other words, a European quota alone should not exist, but a global quota system for migrants, for not only this, but all crises. I urge that such a discussion begin. Let us not allow people smugglers, the criminals, decide for us. Let us read the writing on the wall and lay the foundations for that new system.
On a related subject, in our immediate neighbourhood in the Mediterranean, the escalation in Libya proceeded at such a fast pace that the United Nations responded by taking the lead role to resolve that conflict. The conflict
48/54 15-29562

30/09/2015 A/70/PV.19
is providing all the necessary space for criminals to smuggle people and take control of significant parts of the country. Malta strongly supports the indefatigable efforts of the United Nations to launch a national dialogue for a reconciliation process and the formation of a national unity Government in Libya. Malta recognized and welcomed the initialling of the United Nations-led draft agreement in Morocco last July. The agreement’s initialling was the result of ongoing United Nations-facilitated consultations among various Libyan rival parties.
Hopefully, we will witness an all-inclusive peace agreement. We have to acknowledge the political will and courage demonstrated by those who initialled the draft agreement, which seeks to resolve Libya’s institutional and security crises. The major challenge ahead, especially in neighbouring countries such as ours, is to ensure that the implementation of the agreement is put into effect. All Libyan actors in that process must realize that it is their homeland that needs to be saved, and that all hostilities and violent disputes must cease immediately. The actors must continue to engage actively in an inclusive political dialogue for national reconciliation.
And we must be very sincere. If a complete agreement proves elusive again, it is high time that the United Nations and the global community back those people of good will on both sides of the divide who are willing to reach an agreement, and sideline those on both sides who are simply wasting their people’s future.
This is an important year for my country. For the second time in 10 years, we will very soon host the Commonwealth Heads of Government Meeting. The summit, guided by the theme “The Commonwealth: Adding Global Value”, will be the culmination of a number of activities and forums, namely, the people’s forum, the youth forum, the business forum and, for the first time, the women’s forum. In organizing the event and our assumption of the chairmanship of the Commonwealth, we plan to address issues of common concern, including global political and security challenges, the most urgent of which is the unprecedented increase in extremism and radicalization, as well as to assess the state of development in the wake of the adoption of the post-2015 agenda and related financing for the development process, with particular attention to practical steps that Commonwealth Governments might take to accelerate the implementation of the outcomes of key global processes.
Malta is confident that the Commonwealth can also provide added value to the international debate on climate change, particularly since that gathering will take place on the eve of the twenty-first Conference of the Parties to the United Nations Framework Convention on Climate Change (COP21). Climate action will be prominently featured on the summit agenda. Noting that the Commonwealth gathers disparate countries from all continents and from vulnerable island States, as well as the Group of 20 economies, the summit will play an important role in strengthening regional and international cooperation and providing support for the successful outcome of COP21. We now look forward to the successful conclusion to the United Nations Paris summit on climate change in December. In seeking to reach an ambitious, fair, balanced and legally binding agreement, we must be principled and practical in our approach.
Malta believes that climate change is a decisive challenge, which if not urgently managed will put at risk not only the environment but also the world’s economic prosperity, development and, more broadly, stability and security. In 1988, our former President, the late Mr. Vincent Tabone, proposed a resolution that called for the world’s climate to be declared the common heritage of humankind (resolution 43/53). The impact of climate change requires a global and coordinated response. Malta was the first to alert the international community to the need to address the warnings on human-induced climate change by the scientific community. We now aspire to being one facilitator among others in securing an equitable deal.
I am of the firm conviction that what binds us together is stronger than what divides us. The challenges we face should unite us as we need to, and indeed we must, face them together. As standard bearers of optimism, we respond to the day’s great problems with even greater resolve. Malta will play its part.
